Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-73464 Commission on April 19, 2007 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 11 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, TS31, Hartford, CT 06l56 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, Hartford, Connecticut 06156 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 30, 2007, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS STRATEGIC INVESTOR A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 30, 2007, to the Prospectus Dated April 30, 2007 This Supplement adds certain information to your Prospectus, dated April 30, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 15 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 142349 Page 2 of 2 April 2007 STRATEGIC INVESTOR A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available Premium Payments through the policy: · Are flexible, so the premium amount and frequency may vary. · AllianceBernstein, L.P. · Are allocated to the variable account and the fixed account, based on your · BAMCO, Inc. instructions. · BlackRock Investment Management, · Are subject to specified fees and charges. LLC The Policy Value · Capital Research and Management · Is the sum of your holdings in the fixed account, the variable account and the Company loan account. · Columbia Management Advisors, LLC · Has no guaranteed minimum value under the variable account. The value · Evergreen Investment Management varies with the value of the subaccounts you select. Company, LLC. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Fidelity Management & Research Co. · Is subject to specified fees and charges. · Ibbotson Associates Death Benefit Proceeds · ING Clarion Real Estate Securities L.P. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Advisors, · Are calculated under your choice of options: BV. Option 1 - the base death benefit is the greater of the amount of base · ING Investment Management Co. insurance coverage you have selected or your policy value multiplied by · J.P. Morgan Investment Management the appropriate factor from the definition of life insurance factors Inc. described in Appendix A; · Julius Baer Investment Management, Option 2 - the base death benefit is the greater of the amount of base LLC insurance coverage you have selected plus the policy value or your policy · Legg Mason Capital Management, Inc. value multiplied by the appropriate factor from the definition of life · Lord, Abbett & Co. LLC insurance factors described in Appendix A; or · Marsico Capital Management, LLC Option 3 - the base death benefit is the greater of the amount of base · Massachusetts Financial Services insurance coverage you have selected plus premiums paid minus Company withdrawals taken or your policy value multiplied by the appropriate · Morgan Stanley Investment factor from the definition of life insurance factors described in Appendix Management, Inc. (d/b/a Van Kampen) A. · Neuberger Berman, LLC · Are equal to the base death benefit plus any rider benefits minus any · Neuberger Berman Management Inc. outstanding loans, accrued loan interest and unpaid fees and charges. · OppenheimerFunds, Inc. · Are generally not subject to federal income tax if your policy continues to · Pacific Investment Management meet the federal income tax definition of life insurance. Company LLC Sales Compensation · Pioneer Investment Management, Inc. · We pay compensation to broker/dealers whose registered · T. Rowe Price Associates, Inc. representatives sell the policy. See Distribution of the Policy , page 71 , for · UBS Global Asset Management further information about the amount of compensation we pay. (Americas) Inc. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the Strategic Investor variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policys Features and Benefits 3 TAX CONSIDERATIONS 57 Factors You Should Consider Before Purchasing a Tax Status of the Company 58 Policy 6 Tax Status of the Policy 58 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE ACCOUNT Tax Treatment of Policy Death Benefits 60 AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 60 Security Life of Denver Insurance Company 13 Other Tax Matters 62 The Investment Options 15 ADDITIONAL INFORMATION 64 DETAILED INFORMATION ABOUT THE General Policy Provisions 64 POLICY 19 Distribution of the Policy 71 Purchasing a Policy 20 Legal Proceedings 73 Fees and Charges 24 Financial Statements 74 Death Benefits 30 APPENDIX A A-1 Additional Insurance Benefits 37 APPENDIX B B-1 Policy Value 45 APPENDIX C C-1 Special Features and Benefits 47 MORE INFORMATION IS AVAILABLE. Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 20 Policy Date 20 Fixed Account 19 Policy Value 45 Fixed Account Value 45 Segment or Coverage Segment 31 Loan Account 5 Surrender Value 5 Loan Account Value 47 Valuation Date 46 Monthly Processing Date 25 Variable Account 15 Net Premium 3 Variable Account Value 45 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations - State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com Strategic Investor 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse. See Premium · You cannot pay additional premiums after age 100. Payments, page 21. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. · We deduct tax charges and a sales charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain page 23. states may allow more than ten days. · Generally, there are two types of free look refunds: -Some states require a return of all premium we have received; and -Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option See Death Benefits , is in effect when the insured person dies. page 30. · There are three death benefit options available under your policy: - Option 1 - the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; -Option 2 - the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or - Option 3 - the base death benefit is the greater of the amount of base insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 100, death benefit option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 100 th birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loans, accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Strategic Investor 3 Death Benefit · Your policy will not lapse as long as your policy value minus any loan account value and Guarantees accrued loan interest (the net policy value) is enough to pay the periodic fees and charges when due. · Even if your net policy value is not enough to pay the periodic fees and charges, when See Death Benefit due, the policy has two optional death benefit guarantees that can keep your policy from Guarantees, page 37. lapsing: - For issue ages 25-75, the 20 year death benefit guarantee is an optional benefit that may be available, but only when you apply for the policy. If you select this guarantee, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for 20 years provided: - Your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the 20 year death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. There is a separate monthly charge for this guarantee. - For issue ages 25-75, the lifetime death benefit guarantee is an optional benefit that may be available, but only when you apply for the policy. If you select this guarantee, your policy and any Adjustable Term Insurance Rider coverage is guaranteed not to lapse for the lifetime of the insured person provided: - Your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the lifetime death benefit guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. There is a separate monthly charge for this guarantee. · Policies issued before May 1, 2004, did not offer these death benefit guarantees. · The death benefit guarantees are subject to state approval and may not be available in some states. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 23. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional - Optional rider benefits that you must select before they are effective; and Insurance Benefits , - Rider benefits that automatically come with your policy. page 37. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Investment · You may allocate your net premiums to the subaccounts of Security Life Separate Options Account L1 (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that See The Investment invest in corresponding funds. When you allocate premiums to a subaccount, we invest Options, page 13. any net premiums in shares of the corresponding fund. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. Strategic Investor 4 Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. Transfers are, however, subject to any limits, See Transfers, conditions and restrictions that we or the funds whose shares are involved may impose. page 49. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 50. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 50. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your net policy value less the See Loans, page 48. periodic fees and charges to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at a current annual rate of 3.75% in policy years 1-10 and 3.00% in all years thereafter. · Loans reduce your policys death benefit and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your net policy value less than $500. See Partial · We currently charge a fee of 2.00% of the amount withdrawn, up to $25 for each partial Withdrawals, page 53. withdrawal. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the insured person. See Surrender, · Your surrender value is your policy value plus any refund of sales charge due minus your page 56. outstanding loan amount and accrued loan interest. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Strategic Investor 5 Reinstatement · You may reinstate your policy and riders within five years of lapse if you still own the policy and did not surrender it and the insured person is still insurable. See Reinstatement, · You will need to pay the required reinstatement premium. page 57. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when, together with your agent/registered representative, you consider an investment in the policy. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need Coverage life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the See Fees and Charges , policy. page 24. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date: See Lapse, page 56. - A death benefit guarantee is not in effect; and - Your net policy value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your net policy value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contracts with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contracts Policy , page 20. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contracts with those of the policy described in this prospectus. Strategic Investor 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. - Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; - You assume the risk that your values may decline or may not perform to your expectations; - Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; - Each fund has various investment risks, and some funds are riskier than others; - You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and - There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: - Interest rates we declare will change over time; and - You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page 57. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: - Reduction in the amount of your insurance coverage; - Partial withdrawals; - Loans; - Surrender; - Lapse; and - Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will cause income taxation to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the See Distribution of the policy. Policy , page 71. · We generally pay more compensation on premiums paid for base insurance coverage than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. Strategic Investor 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you buy the policy, make a partial withdrawal or request an excess illustration. See Transaction Fees and Charges, page 24. Charge When Deducted Amount Deducted Tax Charges · Deducted when you make a · 2.50% of each premium payment for state and local premium payment. taxes. · 1.50% of each premium payment for estimated federal income tax treatment of deferred acquisition costs. Sales Charge · Deducted when you make a · 11.00% of premium up to target premium in segment premium payment. years 1-10. Partial Withdrawal · Deducted when you take a · 2.00% of the amount withdrawn, up to $25. Fee partial withdrawal. Excess Illustration · Deducted each time you request · $25 - maximum. Fee an illustration after the first · $ 0 - current. each policy year. Overloan · On the monthly processing date · 3.50% of the policy value. 1 Lapse Protection on or next following the date we Rider receive your request to exercise the rider benefit. 1 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. Strategic Investor 8 Periodic Fees and Charges. The following table describes the fees and charges deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 25. Charge When Deducted Amount Deducted Cost of Insurance · On the monthly processing date. · Minimum Rates per $1,000 of base insurance Charge 2 coverage - - $0.01 - current. - $0.07 - guaranteed. · Maximum Rates per $1,000 of base insurance coverage - - $3.28 - current. - $12.91 - guaranteed. · Rates for a representative insured person per $1,000 of base insurance coverage - - $0.08 - current. - $0.56 - guaranteed. - The representative insured person is a male, age 50 in the preferred no tobacco risk class. Mortality & · On the monthly processing date. · Percentage of policy value invested in the variable Expense Risk account - Charge 3 - 0.06% in the first policy year (0.75% on an annual basis), and generally lower thereafter. Policy Charge · On the monthly processing date. · $13 per month in policy years 1-3, and lower thereafter. Administrative · On the monthly processing date. · Minimum Rates - $0.04 per $1,000 of base insurance Charge 4 coverage (or total insurance coverage, if greater). · Maximum Rates - $0.07 per $1,000 of base insurance coverage (or total insurance coverage, if greater). · Rates for a representative insured person - $0.04 per $1,000 of base insurance coverage (or total insurance coverage, if greater). The representative insured person is age 50. Loan Interest · Accrues daily but is due in · 3.75% per annum of the loan amount in policy years Charge arrears on each policy 1-10, and lower thereafter. anniversary. 2 The minimum and maximum rates shown are for an insured person in the standard risk class. The cost of insurance rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you depend on the amount of your base insurance coverage and the insured persons age, gender, policy duration and risk class and generally increase each year after the first segment year. Different cost of insurance rates will apply to each segment of base insurance coverage. A segment or coverage segment is a block of insurance coverage. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rates for an insured person in the substandard risk class is $83.33 per $1,000 of base insurance coverage. 3 The monthly mortality and expense risk charge rate has been rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 26 for the monthly rate without rounding . 4 The administrative charge rates shown are for the first policy year and apply to the first $5 million of coverage. The minimum rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you will vary depending on the insured persons age at issue and decrease after the fifth policy year. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. Strategic Investor 9 Optional Rider Fees and Charges. The following table describes the charges deducted if you elect any of the optional rider benefits. See Optional Rider Fees and Charges, page 27. Rider When Deducted Amount Deducted Adjustable Term · On the monthly processing date. · Minimum Rates per $1,000 of rider benefit - Insurance Rider 5, 6 - $0.01 - current. - $0.09 - guaranteed. · Maximum Rates per $1,000 of rider benefit - - $3.06 - current. - $16.19 - guaranteed. · Rates for a representative insured person per $1,000 of rider benefit - - $0.01 - current. - $0.70 - guaranteed. - The representative insured person is a male, age 50 in the preferred no tobacco risk class. 20 Year Death · On each monthly processing · Minimum Rates - $0.01 per $1,000 of guaranteed Benefit Guarantee date during the guarantee coverage. Charge 7 period. · Maximum Rates - $0.08 per $1,000 of guaranteed (if selected) coverage. · Rates for a representative insured person - $0.01 per $1,000 of guaranteed coverage. The representative insured person is age 45. Lifetime Death · On each monthly processing · Minimum Rates - $0.01 per $1,000 of guaranteed Benefit Guarantee date during the guarantee coverage. Charge 7 period. · Maximum Rates - $0.08 per $1,000 of guaranteed (if selected) coverage. · Rates for a representative insured person - $0.02 per $1,000 of guaranteed coverage. The representative insured person is age 60. Waiver of Cost of · On the monthly processing date. · Minimum Rates - $6.23 per $100 of rider coverage. Insurance Rider 5 · Maximum Rates - $15.23 per $100 of rider coverage. · Rates for a representative insured person - $8.43 per $100 of rider coverage. The representative insured person is age 45. Waiver of Specified · On the monthly processing date. · Minimum Rates - $1.70 per $100 of rider coverage. Premium Rider 5 · Maximum Rates - $16.60 per $100 of rider coverage. · Rates for a representative insured person - $3.90 per $100 of rider coverage. The representative insured person is age 45. 5 The rates shown are for the first policy year. The rates for a particular rider depend on various factors that may include the insured persons age, gender, policy duration and/or risk class. Rates generally increase each year after the first policy year. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. 6 The rates shown have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. You should contact your agent/registered representative for information about the rates that apply to you. 7 The 20 year and lifetime death benefit guarantees are only available on policies issued on or after the later of May 1, 2004, or the date these guarantees are approved in your state. The rates for these guarantees depend on the state where the policy is issued and the insured persons age at issue. The minimum rate for 20 year death benefit guarantee has been rounded up to the nearest penny, and the actual rate may be more or less than this rounded rate. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. Strategic Investor 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 28. Minimum Maximum Total Gross Annual Fund Expenses 8 (deducted from fund assets) 0.27% 1.93% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
